1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 07/09/2021, is acknowledged.

3.  Claims 1-17 are pending.

4.  Upon reconsideration, the Examiner has extend the search to cover all the CDRs and FRs. 

5.  Applicant’s election without traverse of Group I, claims 1-9 and 13-14, directed to an antibody, filed on 10/07/2021, is acknowledged.   

 
5.  Claims 10-12 and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

6. Claims 1-9 and 13-14 are under examination as they read on an antibody.
  
7.  Applicant’s IDS, filed 10/12/2018, 12/03/2019 and 7/09/2021, is acknowledged. 

8. The following is a quotation of 35 U.S.C. 112(b) (Pre AIA , 35 U.S.C. 112, second paragraph):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


9.  Claims 13-14 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

(i) The recitation “CAR, nucleic acid molecule, vector, or host cell” in claim 13 lacks sufficient antecedent basis in base claim 1.  Base claim 1 only recites antibody or antibody fragment.
  
10. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 
11.  Claims 1-3, 59 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 

Claim 1 encompasses a genus of antibodies without specific antigen binding comprising VH/VL FR1, CDR1, FR2, CDR2, FR3, CDR3,  FR4, a liker of SEQ ID NO: 37 or any combination thereof; as well as a genus of variants comprising up to 10% variation of the VH/VL FR1, CDR1, FR2, CDR2, FR3, CDR3, FR4, a linker of SEQ ID NO: 37 or any combination thereof.

Claim 2 encompasses a genus of antibodies without specific antigen binding comprising less than the required 6 CDRs (i.e., VL FR2 of SEQ ID ON:39, VHCDR1 of SEQ ID NO: 45, VHFR4 of SEQ ID NO: 41; VLCDR2 of SEQ ID NO: 41, VLFR4 of SEQ ID NO: 43, VHCDR1 of SEQ ID NO: 45, and VHFR3 of SEQ ID NO: 47; VHCDR1 of SEQ ID NO: 45 and VHFR3 of SEQ ID NO: 49).

Claim 3 encompasses a genus of antibodies without specific antigen binding comprising VH or VL signal peptides (SEQ ID NO: 55, 63); constant regions (SEQ ID NO:59 or 67); VH (SEQ ID NO: 57); VL (SEQ ID NO: 65) or up to 10% variation thereof.

Claim 6 encompasses a genus of antibodies comprising fragments of VL constant region or variants of VL constant regions or fragments thereof.

Claim 8 encompasses a genus of anti-PSMA antibodies which bind two or more different epitopes on the same or different antigens.


However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of PSMA.  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 3rd column).

The specification under Example 1 panned yeast display human scFv library for PSMA.  Example 2 shows that all the clones have alomost the same scFv sequence, i.e., gy1 as shown in SEQ ID NOs: 32,4,20, with some point mutations shown in SEQ ID NOs: 38, 40, 42,44,46 and 50.  The specification shows that Gy1 scFv binds PSMA expressed on cell surface of Ln-Cap FGC cell  (page 109, ender Example 3) and internalized (page 110, Fig. 2).   

The specification under Example 8, shows that gy1 scFv with mutations of SEQ ID NOs: 41 (VLCDR2 ENT, G[Wingdings font/0xE0]E), 43 ( VLFR4) FGGGTKATVL, V[Wingdings font/0xE0]A), 45 (VHCDR1, GFTLSGYA, S[Wingdings font/0xE0]F), 47 (VHFR3, I[Wingdings font/0xE0]V)(gy1-2) were engineered to comprising VH and VL constant regions. 


In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).  

Here, the claims are directed to a genus of antibodies that bind to human prostate specific membrane antigen (PSMA) are defined by their desired binding to an antigen and function of such binding.  It is well-known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.   

The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

In contrast to applicant’s reliance of describe the epitope of the PSMA in providing a fully characterized antigen / specific epitope as well as claiming structural elements of the antigen, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-PSMA antibodies to demonstrate possession. 
    Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

There is no evidence that knowledge of the chemical structure of an antigen gives the required kind of structure identifying information about the corresponding antibodies Applicants attempt to describe the invention by describing something that is not the invention: viz., the antigens to Ariad.

However, the anti-PSMA multiple specific antibodies are required to practice the invention.  The specification also fails to provide any specific structural or physical information so as to define a genus of antibodies having the desired therapeutic properties. Applicant is merely rely on the identification of PSMA as the antigen and the well-known structure of antibodies in general.  However, the claims do not recite a general antibody, but an antibody having a specific desired activity. However, Federal Circuit clarification of the law of written description as it applies to antibodies. Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).


The claims are directed to a genus of anti- PSMA antibodies. However, Federal Circuit clarification of the law of written description as it applies to antibodies. The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. 


Moreover, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-PSMA antibodies to demonstrate possession.    Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). The Court reiterated that adequate written description must “contain enough information about the actual makeup of the claimed products . . . .”  The Court simultaneously suggested that the “newly characterized antigen” test “flouts” section 112 because it “allows patentees to claim antibodies by describing something that is not the invention, i.e. the antigen.”  The Court concluded that for written description of an antibody to be adequate when presented with “functional” terminology, there must be an established correlation in the art between structure and function.
For instance, citing to Centocor, the Court analogized an antigen and antibody to a lock and a key.  For an antigen where there is only a finite number of binding antibodies, discovering those antibodies may be routine and conventional, and description of the antigen alone may be 


The specification only discloses one single antibody, gy1 antibody and two variants comprising, VLCDR2 ENT of SEQ ID NO: 41, G[Wingdings font/0xE0]E),  (VHCDR1, GFTLSGYA of SEQ ID NO: 45), within the claimed genus antibodies.  With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii):

A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).

Absent any teaching of structure-function relationships, the skilled in the art cannot determine the critical amino acids in the CDR in the recited sequence and also possess the recited function. See AbbVie Deutschland GmbH v. Janssen Biotech, Inc. (Fed. Cir. 2014).


The facts of AbbVie parallel the claimed invention and provide significant guidance on the inherent unpredictability of protein engineering and the effect of amino acid substitutions on protein function.  Abbvie is similar to the Federal Circuit's discussion in Novozymes A/S et al. v. Dupont Nutrition Biosciences APS et al., 2013 WL 3779376, Case No. 2012-1433, C.A.Fed; in both, the Federal Circuit emphasized the unpredictability in the art associated with changes in a parent enzyme or protein that can be effected at one or more positions in the sequence by amino acid addition, deletion, or substitution with at least nineteen other possibilities, e.g. counting natural amino acid residues.  The basis of the unpredictability is rooted in the same principles that make improvements rare, namely that numerous subtle differences between amino acid residues determine protein binding and function. Because the subtle energetic contributions of each of these interactions is extraordinarily difficult to precisely quantify, and because the number of these interactions is so high even for a single protein-protein interface, innumerable small inaccuracies are amplified into unpredictability. This unpredictability is axiomatic in the field of protein engineering.

For example, functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Ariad, 598 F.3d at 1351 ("[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology."); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein). It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 964 (Fed. Cir. 2002). However, the record here does not indicate such an established correlation. Instead, AbbVie used a trial and error approach to modify individual amino acids in order to improve the IL-12 binding affinity. Moreover, the '128 and '485 patents of AbbVie do not describe any common structural features of the claimed antibodies. The asserted claims attempt to claim every fully human IL-12 antibody that would achieve a desired result, i.e., high binding affinity and neutralizing activity, and cover an antibody as different as Stelara, whereas the patents do not describe representative examples to support the full scope of the claims. 

Possession is not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Sufficient description to show possession of such a genus may be achieved by means of a recitation of a representative number of antibodies variants  falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus. See Eli Lilly, 119F.3d at 1568, 43 USPQ2d at 1406.  Applicant has provided the VHCDR1-3 and VLCDR1-3  Lilly and its progeny, their Specification would not have shown possession of a sufficient number of sequences failing within their potentially large genus to establish possession of their claimed genus.  Cf. Enzo, 323 F.3d at 964, 63 USPQ2d at 1612 (“if the functional characteristic of … binding to [EphrinB2] were coupled with a disclosed correlation between that function and a structure that is sufficiently known or disclosed,” the written description requirement may be met).


The scope of the claims encompass antibodies without specific antigen binding and comprising less than the required 6 CDRs as well as a genus of antibodies comprising up to 10% variation the each and every framework and CDR. The claims encompass antibodies comprising either the VH and VL constant regions or signaling peptides. 


The specification provides three anti-PSMA antibody, gy1, which were not random combinations of VH and VL i.e., it had specific VH domain (SEQ ID NO: 5/57) paired with specific VL domain (SEQ ID NO: 21/65).  The specification discloses only three species within the instant claim scope. The instant application encompasses (but does not exemplify) fragments and CDRs modification up to 10% (deletion/addition/substitution) to the claimed HCDRs and LCDRs of SEQ ID NOs: 9,13/41,17 and 25/45, 29/33/49.  There is no teaching identifying what amino acids can be varied within the VH-CDRs and/or VL-CDRs antibody regions and still retain antibody or fragments capable of binding PSMA.   Brown et al (J. Immuno. 1996 May, 3285-91 at 3290 and Tables 1 and 2) describes how a one amino acid change in the VH CDR2 of a particular antibody was tolerated whereas, the antibody lost binding upon introduction of two amino changes in the same region.  Vajdos et al. (J. Mol. Biol. 2002, Jul 5, 320(2):415-28 at 416) teach that amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen.  The scope of the claims encompasses antibodies with VH or VL that encompass variation (addition, deletion, substitution) in their CDRs.  The prior art discloses that 6 CDRs as being essential structure of antibody's binding site, and thus when intact, would provide enough structure to define the antibody's binding site (structure/function correlation) e.g., where amino acid substitutions can be made so as to change (e.g. 6CDR's) or retain (e.g., constant or variable framework) antigen binding.   Neither the prior art nor applicant's disclosure defines sufficient representative antibodies and/or sufficient structure/function correlation between modifying the VLCDRs or VHCDRs regions, let alone a single CDR of the disclosed antibody and the retention of a specific binding antibody that binds the PSMA to satisfy the WD requirement for the claims.




It is unlikely that antibodies or fragments thereof as defined by the claims which may contain less than the full complement of CDRs from the heavy and light chain variable regions of the gy1 antibody fused to framework sequence, have the required binding function.    The specification provides no direction or guidance regarding how to produce antibodies as broadly defined by the claims.  The specification does not teach that a functional antibody can be obtained by replacing the CDR regions of an acceptor antibody with the less than all the 6 CDRs sequences of a donor antibody.  

With respect to the recitation an antibody which does not comprise all 6 CDRs of the antibody, gy1, the Examiner directs Applicant's attention to the training material given by Bennett Celsa, Example 2: (Ab genus: modified CDR's) slides 34-40. Example 2 of the Training material (http://www.cabic.com/bcp/060209/BCelsa_WDA.ppt#959,2,Antibody Structure) which requires that the claims explicitly recite the binding antigen in addition to all 6 CDR regions for fulfillment of the written description requirements under § 112, 1. Slide 39 indicates that a claim encompasses antibodies with 6 intact CDRs as well as a subgenus of antibodies that encompass up to 10% variation (fragments and/or analogs) in the 6 CDRs lacks written description. Slide 40 provide the conclusion that, a single antibody species would not be deemed by one of skill in the art to be representative of a claim that defines an antibody that binds antigen X comprising at least 90%  homology to the 6 CDR of the VH and VL chains.   

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement, Federal Register/Vol. 73, No. 1/Wednesday, January 2, 2008.

Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 

 

12.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


13.  Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20120213771.
The `771 publication teaches anti-CD27 –specific antibody comprising a VH  amino acid sequence (see published SEQ ID NO: 24) comprising claimed an amino acid having 100% identical to SEQ ID NO: 55 (MEFGLSWVFLVALLRGVQC) as claimed in claim 3(a).

MEFGLSWVFLVALLRGVQCQVQLVESGGGVVQPGRSLRLSCAASGFTFSS YDIHWVRQAPGKGLEWVAVIWNDGSNKYYADSVKGRFTISRDNSTNSLFL QMNSLRAEDTAVYYCVGGTADLEHWDQGTLVTVSS  

The reference teachings anticipate the claimed invention.

14.  Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20030027253.
The `253 publication teaches an antibody comprising claimed SEQ ID NO: 59 as claimed in claim 3(c) (see published SEQ ID NO: 15). 
Query Match             100.0%;  Score 1767;  DB 3;  Length 330;
  Best Local Similarity   100.0%;  
  Matches  330;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60

Qy         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLGG 120

Qy        121 PSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 180

Qy        181 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDE 240

Qy        241 LTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 300

Qy        301 QQGNVFSCSVMHEALHNHYTQKSLSLSPGK 330
              ||||||||||||||||||||||||||||||
Db        301 QQGNVFSCSVMHEALHNHYTQKSLSLSPGK 330

The reference teachings anticipate the claimed invention.

15.  Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20110236390.

The `390 teaches an antibody comprising the leader sequence for light chain expression of claimed SEQ ID NO: 63, see published SEQ ID NO: 116, as claimed in claim 3d.

Qy          1 MAWSPLLLTLLAHCTGSWA 19
              |||||||||||||||||||
Db          1 MAWSPLLLTLLAHCTGSWA 19
The reference teachings anticipate the claimed invention.

16.  Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20030124129.

The `129 publication teaches an antibody comprising the light chain constant region of claimed SEQ ID NO: 67 (see published SEQ ID NO: 64) as claimed in claim 3(f). 

The reference teachings anticipate the claimed invention.
 
17.  Claims 1, 5-7, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015155412 (of record).

The `412 teaches an anti-immunocomplex antibody IC-HT2-10 comprising light chain, published SEQ ID NO: 7 comprising one or more amino acid having greater than about 90% homology to SEQ ID NOs: 11 (VHWYQQVPGTAPKLLIY), 15 (NRPSGVPDRFSGSKSGTSGSLAITGLQPEDEADYYC), 17 (ATWDDSLNGVI) and 19 (FGGGTKVTVL.  								

Qy          1 QSVLTQPPSVSGAPGQSVIISCTGSSSNIGAGSHVHWYQQVPGTAPKLLIYGNTNRPSGV 60
              |:||||| |||||||| | |||||||||||||  ||||||:|||||||||||| ||||||
Db          2 QAVLTQPSSVSGAPGQRVTISCTGSSSNIGAGYDVHWYQQLPGTAPKLLIYGNNNRPSGV 61

Qy         61 PDRFSGSKSGTSGSLAITGLQPEDEADYYCATWDDSLNGVIFGGGTKVTVL 111
              |||||||||||| ||||:||| ||||||||||||||||||:|||||||||| 
Db         62 PDRFSGSKSGTSASLAISGLQSEDEADYYCATWDDSLNGVVFGGGTKVTVL 112



The reference teachings anticipate the claimed invention. 

18.  Claims 1, 5-7, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  US20030148463.

The `436 publication teaches ant-human antigen antibodies of referenced SEQ ID NO: 44 which comprise claimed SEQ ID NO: 27 (MHWVRQAPGKGLEWVAV), SEQ ID NO:29 ,(ISYDGSNK), 95% identity to claimed SEQ ID NO: 31 (YYADSVKGRFTISRDNSKNTLFLQMNSLRPEDTAVYYC) and 90% identity to claimed SEQ ID NO: 35 (WGPGTTVTVSS).

The `436 publication the antibody wherein at least said VH and optionally said VL immunoglobulin chains are derived from a human IgD repertoire (published claim 4, further comprising the steps of obtaining, after selection, the human VH and VL chains or the corresponding nucleic acids and fusing said chains to the same or other VH or VL chains, to immunoglobulin constant regions of heavy (CH) or light chains (CL) or parts thereof or to non-immunoglobulin chains and the corresponding nucleic acids, respectively (published claim 14), wherein said constant region chains are derived from human IgG1 or IgG3 and a composition thereof comprising a carrier (see published claim 33).  The `463 teaches that that specifically binds to the human 17-1A-antigen was combined with a human kappa- and lambda-light chain repertoire respectively [0047].

Qy          1 EVQLVESGGALAKPGGSLRLSCAASGSTLSGYAMHWVRQAPGKGLEWVAVISYDGSNKYY 60
              ||||||||| : :|| |||||||||| | | | |||||||||||||||||||||||||||
Db          1 EVQLVESGGGVVQPGRSLRLSCAASGFTFSSYGMHWVRQAPGKGLEWVAVISYDGSNKYY 60

Qy         61 ADSVKGRFTISRDNSKNTLFLQMNSLRPEDTAVYYCAKGLTWGLGDND----ALDIWGPG 116
              |||||||||||||||||||:||||||| |||||||||| : || |        :|:|| |
Db         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKDMGWGSGWRPYYYYGMDVWGQG 120

Qy        117 TTVTVSS 123
              |||||||
Db        121 TTVTVSS 127

The reference teachings anticipate the claimed invention. 


19.  No claim is allowed.


20.  The anti-PSMA antibody comprising the VLCDR1-3 of SEQ ID NOs: 9,13,17 (gy1, VL-5)  and VHCDR1-3 of SEQ ID NOs: 25,29,33 (gy1, VH-21)  and VLCDR1-3 of  9,41,17 (VL-69) 


21.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 4, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644